Case 1:17-cr-00548-PAC Document 98-8 Filed 06/18/19 Page 1 of 6




                  Exhibit H
                 Case 1:17-cr-00548-PAC Document 98-8 Filed 06/18/19 Page 2 of 6




 AO 93 (SDNY Rev. 01/17) Search and Seizure Warrant



                                         UNITED STATES DISTRICT COURT
                                                                        for the
                                                            Southern District of New York

                 In the Matter of the Search of                                 )
             (Briefly describe the property to be searched                      )
              or identify the person by name and address)                       )        Case No. S1 17 Cr. 548 (PAC)
                                                                                )
                        See Attachment A                                        )
                                                                                )

                                                SEARCH AND SEIZURE WARRANT
 To:        Any authorized law enforcement officer

         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the         Southern          District of            New York
(identify the person or describe the property to be searched and gi.ve its location):

 See Attachment A

            The person or property to be searched, described above, is believed to conceal (identify the person or describe the property
to be seized):

 See Attachment A


            The search and seizure are related to violation(s) of (insert statutmy citations):
 Title 18, United States Code, Sections 401 (contempt of court), 793 (unlawful disclosure of classified information); 1030 (unauthorized computer access), 1343
 {wire fraud), 1503 (obstruction of justice}, 1791 (smuggling contraband into a federal detention'faci!ity) and 2252A (illegal acts related to child pornography)

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.
        YOU ARE COMMANDED to execute this warrant on or before                                October 30, 2018
                                                                                                                             (not to exceed 14 days)
       0 in the daytime 6:00 a.m. to IO p.m.                     r,£ at any time in the day or night as I find reasonable cause has been
                                                    established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property .
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to the Clerk of the Court.
    !2f Upon its return, this warrant and inventory should be filed under seal by the Clerk of the Comt. ~
                                                                                                                                                               USMJ Initials

       ii I find that immediate notification may have an adverse result listed in 18 U.S.<::,§ ,270,5 ,(e;<'cept for delay            1

of trial), and authorize the officer executing this warrant to delay notice to the pers01h~ho, ,or whos~ property, will be
searched or seized (check the appropriate box) 0for      30 days (,101 to exceed 30).         ·    '
                                               Ountil, the facts justifying, the later.sp_~~Jf(c date of


Date and time issued:
                                               ib/t~{wlr
                                                                                          '
                                                                                              ~tit•;,      '" f.     '                         '
                                                                                                           ✓udge '.S ~~ignature,          ,\
                                                                                                              '          I        '                '   '   ,       I


City and state:        New York, NY                                                           The Honorable l?~ul  ,~' 1Cf(ltt11 1 lJ.,S.D.d
                                                                                                               ' -----,.-;-,~~+-~,.........-
                                                                                                                                                 ..
                                                                                                                                             ~,- - - - - -
                                                                                                         Printed na'me p.r,uf 't(ile




                                                                                                                                                                JAS_021264
             Case 1:17-cr-00548-PAC Document 98-8 Filed 06/18/19 Page 3 of 6




AO 93 (SDNY Rev. 01/17) Search and Seizure Warrant (Page 2)

                                                                Return

Case No.:
 S1 17 Cr. 548 (PAC)
                                    IDate aud time warraut executed:          Copy of wairnnt aud inventory left with:


Inventory made in the presence of :

Inventory of the property taken and name of auy person(s) seized:




                                                              Certification


                                                                                                      the original warrant
        I declare under penalty of perjury that this inventory is correct and was returned along with
to the Court.



Date:
                                                                                    Executing officer's signature


                                                                                       Printed name and title




                                                                                                                    JAS_021265
      Case 1:17-cr-00548-PAC Document 98-8 Filed 06/18/19 Page 4 of 6




                                          Attachme nt A

I.       Identification of the Discovery Laptops Be Searched

         The Discovery Laptops include two laptops (the "FBI Laptop" and the '.'MCC Laptop").

         The FBI Laptop is a Black Acer laptop Aspire 1A114-31 Series. The FBI Laptop is

currently located at the FBI's New York Field Office, 26 Federal Plaza, New York, New York.

         The MCC Laptop is an HP EliteBook 8460p with serial number SIN MXL1440 Yl. The

MCC Laptop is cunently located at the MCC, 150 Park Row, New York, New York.

II.      Execution of the Warrant

         Law enforcement agents are peimitted to execute the search wanant at any time in the day

or night. Upon the execution of this warrant, notice will be provided at or as soon as possible after

the execution of the search.

III.     Items to Be Searched and Seized

         A.     Evidence, Fruits, and Instrumentalities of the Subject Offenses

         Pursuant to the process described below, the Discovery Laptops may be searched to

determine whether any hidden storage locations (the "Covert Partitions") were created or used on

the Discovery Laptops.         The Discovery Laptops, including the Covert Partitions, may be

searched for the seizure of the following evidence, fruits, and instrumentalities of: Title 18, United

States Code, Sections 401 (contempt of court); Title 18, United States Code, Section 793 (unlawful

disclosure of classified information); Title 18, United States Code, Section 1030 (unauthorized

computer access), Title 18, United States Code, Section 1503 (obstruction of justice), Title 18,

United States Code, Section 1791 (smuggling contraband into a federal detention facility), and

Title 18, United States Code, Section 2252A (illegal acts related to child pornography); as well as

conspiracies and attempts to violate these provisions and aiding and abetting these offenses (the

"Subject Offenses"): ·




                                                                                            JAS_021266
   Case 1:17-cr-00548-PAC Document 98-8 Filed 06/18/19 Page 5 of 6




                a.         Evidence of the creation, existence, and/or use of Covert Partitions;

                b.         Evidence of the identity(ies) of the user(s) of the Covert Partitions,

encrypted email accounts (the "Encrypted Accounts"), and cellphones being used by Joshua Adam

Schulte, Omar Amanat, and others at the MCC (the "Contraband Cellphones"), as well as other

coconspirators in contact with the Contraband Cellphones and/or Encrypted Accounts;

                c.         Evidence relating to the geolocation of the users of the Covert Partitions,
                                                                           '
the Encrypted Accounts, and/or Contraband Cellphones at times relevant to the Subject Offenses;

                d.         Evidence relating to the participation in the Subject Offenses by Schulte,

Amanat, and others using or in communication with the Encrypted Accounts and/or Contraband

Cellphones;

                e.         Evidence concerning financial institutions and transactions used by the

users of the Covert Partitions, Encrypted Accounts, and/or Contraband Cellphones in furtherance

of the Subject Offenses;

                f.         Communications evidencing crimes, including the Subject Offenses;

                g.         Evidence of and relating to computers or other online accounts and facilities

(such as additional email addresses) controlled or maintained by the user(s) of the Covert

Partitions, Encrypted Accounts, and/or Contraband Cellphones; and

                h.         Passwords or other information. needed to access any such computers,

accounts, or facilities.

        B.      Wall Search Procedures

        1.      The Discovery Laptops will first be reviewed by law enforcement agents and

prosecutors who are not part of the prosecution team (the "Wall Team") to identify any Covert

Partitions or evidence of the creation, existence, or use of any Covert Partitions.



                                                     2




                                                                                               JAS_021267
  Case 1:17-cr-00548-PAC Document 98-8 Filed 06/18/19 Page 6 of 6




       2.      If the Wall Team does not identify any Covert Partition s being used to store data
                                                                                              , the
and/or documents or evidence of the creation, existence, or use of any such Covert Partitions

Wall Team will stop its search and return the Discovery Laptops to the FBI or MCC.

       3.      If the Wall Team does identify Covert Partitions containing data and/or documents
                                                                                            will
or evidence of the creation, existence, or use of any such Covert Partitions, the Wall Team
                                                                                      and, if so,
review the data and/or documents to determine whether it is subject to any privilege,

segregate that data/document.

       4.      The Wall Team will then turn over the remainde r of the data and/or documents to
                                                                                            ts
the FBI case agents involved in the prosecuti on who would review those data and/or documen

for evidence of the Subject Offenses, as outlined above.

       5.      All privileged materials and materials, including the Discovery Laptops, not
                                                                                             te.
subject to seizure pursuant to this warrant will be returned to the FBI or MCC, as appropria




                                                 3




                                                                                          JAS_021268
